Civil action by one mortgagor and the representatives of another to recover of the mortgagee the excess for which the mortgaged premises, when sold under foreclosure, brought over and above the mortgage debt. *Page 795 
Upon the facts found by his Honor, by consent sitting as both judge and jury, judgment was entered for the plaintiffs. Defendant appeals, assigning errors.
Out of a confused record one fact at least seems clear, to wit, that no reversible error has been made to appear. The rights of the parties are dependent upon the facts, which have been found against the defendant.
No error.